Citation Nr: 0739439	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from May 1967 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

By a November 2004 rating action, the RO granted service 
connection for depressive disorder as secondary to service-
connected prostate cancer, and assigned a 10 percent 
evaluation under Diagnostic Code 9434, effective July 26, 
2004, based on an October 2004 VA examination.  The veteran 
appealed the evaluation.  

VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that 
his service-connected disability is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the current condition.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 
Vet. App. 281 (1993); see also 38 C.F.R. § 3.327(a) (2007).  
In December 2004 and April 2005 statements, the veteran 
asserted that since his last examination in October 2004, his 
depressive disorder symptomatology had worsened.  
Accordingly, a new examination is required.

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
VA examination to determine the current 
severity of the veteran's depressive 
disorder.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
depressive disorder:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory loss 
(such as forgetting names, directions or 
recent events); flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  The 
examiner must provide an opinion as to 
whether the veteran's depressive disorder 
renders him unable to obtain or retain 
employment.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



